Title: [Diary entry: 26 May 1785]
From: Washington, George
To: 

Thursday 26th. Mercury at 65 in the Morning—68 at Noon and 67 at Night. Wind Southerly and warm in the forenoon and till about 5 O’clock afternoon when Clouds to the westward arose attended With high wind from the No. West Which continued an hour or two & changed the temparature of the air remarkably. Rid to Muddy hole and the Neck Plantations. Upon my return found Mr. Magowan, and a Doctr. Coke & a Mr. Asbury here—the two last Methodest Preachers recommended by Genl. Roberdeau—the same who were expected yesterday. Mrs. Stuart and Betcy & Patcy Custis accompanied by Fanny Basset set out for Abingdon after Breakfast and my Nephew G. A. Washington did the same for Richmond. After Dinner Mr. Coke & Mr. Asbury went away.